Citation Nr: 0501231	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  03-28 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total rating due to unemployability caused 
by service-connected disability (TDIU) prior to February 2, 
2000.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel  





INTRODUCTION

The veteran served on active duty from August 1975 to March 
1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2000 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Department of 
Veterans Affairs (VA) Regional Office (RO), that granted a 
total disability evaluation for compensation purposes based 
on individual unemployability (TDIU), and assigned an 
effective date for TDIU of February 2, 2000.  The veteran has 
appealed the issue of entitlement to an earlier effective 
date.

In a letter, received in April 2003, the veteran raised the 
issue of entitlement to an effective date prior to October 1, 
1986 for service connection for his generalized anxiety 
disorder.  This claim has not been adjudicated by the agency 
of original jurisdiction, and is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  In October 2000, the RO granted TDIU, and assigned an 
effective date for TDIU of February 2, 2000.  

2.  An informal claim for TDIU was received on June 8, 1998.

3.  The claimant was unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities as of June 8, 1998.


CONCLUSION OF LAW

The legal criteria for an effective date of June 8, 1998, and 
no earlier, for TDIU have been met.  38 U.S.C.A. § 5110(b)(2) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.16 (2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  In the present case, 
the Board finds the RO has satisfied its obligations under 
the VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's October 2000 and September 2002 
decisions, the August 2003 Statement of the Case (SOC) and a 
March 2004 Supplemental Statement of the Case (SSOC), that 
the criteria for an earlier effective date for TDIU had not 
been met.  The SOC contained the full text of 38 C.F.R. 
§ 3.159.  In addition, in January 2004, the RO notified the 
veteran of the information and evidence the RO would obtain 
and the information and evidence the veteran was responsible 
to provide.  The Board concludes that the discussions in the 
January 2004 letter, the RO's decision, the SOC and the SSOC, 
adequately informed the veteran of the information and 
evidence needed to substantiate his claim, thereby meeting 
the notification requirements of the VCAA.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding the content of the January 2004 notice, the Board 
notes that in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I) the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  The Court stated that this new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.  

In this case, in the January 2004 letter, the veteran was 
notified that, provided certain criteria were met, VA would 
make reasonable efforts to help him get evidence necessary to 
support his claim, including all records held by Federal 
agencies, to include service medical records or other 
military records, as well as medical records at VA hospitals, 
and private records or evidence from any non-Federal sources 
that he identified.  He was provided with the appropriate 
forms (VA Forms 21-4138 and 21-4142).  He was notified that 
it was still his responsibility to make sure that the non-
Federal records were received by VA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  
However, in letters received in March and April of 2004, the 
veteran indicated that he had no additional evidence or 
argument to submit.  It appears that the all elements 
required for proper notice under the VCAA, to include the 
"fourth element" have been satisfied.  See Pelegrini II, at 
120.  

The Board also notes that the January 2004 letter was sent to 
the veteran after the RO's October 2000 decision that is the 
basis for this appeal.  However, the RO's October 2000 
decision was decided prior to the enactment of the VCAA.  In 
such cases, there is no error in not providing notice 
specifically complying with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) because an initial AOJ adjudication 
had already occurred.  Id.  Rather, the appellant is to be 
given proper subsequent VA process, and the Board is to make 
findings on the completeness of the record or on other facts 
permitting the Court to make a conclusion of lack of 
prejudice from improper notice.  Id.  

The January 2004 letter was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
In addition, after the January 2004 letter was sent, the case 
was readjudicated and in May 2004 a Supplemental Statement of 
the Case was provided to the appellant.  In summary, the 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notice.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Here, the RO 
satisfied its duty to assist the veteran by obtaining his 
available service, VA and non-VA medical records, to include 
SSA records.  The Board concludes, therefore, that a decision 
on the merits at this time does not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of this duty could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  



II.  TDIU

The veteran argues that an effective date for his TDIU should 
be March 9, 1976, (i.e., the day after his separation from 
service) (the veteran's discharge indicates that he was 
separated from service on March 8, 1976).  He argues that 
this is the date that he was determined to be unemployable by 
the Social Security Administration (SSA).  

The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation "shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 2002).  The corresponding VA 
regulation expresses this rule as "date of receipt of claim 
or date entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400(o)(1) (2004).  

The law provides an exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation."  38 U.S.C.A. § 5110(a), (b)(2) (West 
2002).  If the evidence shows that the increase in disability 
occurred prior to the date of receipt of claim, the RO may 
assign the earliest date as of which it is ascertainable that 
the increase occurred as long as the claim for the increased 
disability rating was received within a year of the date that 
the increase occurred.  38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. § 3.400(o)(2) (2004); see Harper v. Brown, 10 Vet. 
App. 125 (1997; Quarles v. Derwinski, 3 Vet. App. 129, 134-
135 (1992); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).  

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the 
Court held that "38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim (provided that the claim is received within one 
year after the increase)."  Id.  The Court further stated 
that the phrase "otherwise, date of receipt of claim" 
provides the applicable effective date when a factually 
ascertainable increase occurred more than one year prior to 
receipt of the claim for increased compensation.  Id.; see 
also VAOPGCPREC 12-98 at 2.  That is, because neither 38 
U.S.C. § 5110(b)(2) nor 38 C.F.R. § 3.400(o)(2) refer to the 
date of the claim as the effective date of an award of 
increased disability compensation, the effective date for 
increased disability compensation is the date on which the 
evidence establishes that a veteran's disability increased, 
if the claim is received within one year from such date.  The 
effective date of an increased rating would be the date of 
claim only if the claim is not received within the year 
following the increase in disability, as explained in Harper.  
VAOPGCPREC 12-98 at 3.

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise, in other 
words, that the service-connected disability must have 
increased in severity to a degree warranting an increase in 
compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 
(1992).  Thus, determining whether an effective date assigned 
for an increased rating is correct or proper under the law 
requires (1) a determination of the date of the receipt of 
the claim for the increased rating as well as (2) a review of 
all the evidence of record to determine when an increase in 
disability was "ascertainable."  Id. at 521.

As noted above, the Board must determine the date of receipt 
of the appellant's TDIU claim, and then determine the date 
that it became factually ascertainable that the appellant's 
service-connected disabilities increased in severity.  

A review of the record shows that the veteran filed a formal 
TDIU claim on February 2, 2000.  In October 2000, the RO 
granted TDIU, and assigned an effective date of February 2, 
2000.  In that decision, the RO determined that the veteran's 
service-connected generalized anxiety disorder was properly 
evaluated as 50 percent disabling, his service-connected 
residuals of cerebrovascular accident were properly evaluated 
as 30 percent disabling, and his service-connected 
hypertension was properly evaluated as 10 percent disabling.  
The veteran appealed the issue of entitlement to an earlier 
effective date for TDIU.  

The Board further notes that the statement of the case (SOC) 
indicates that the veteran's TDIU claim was received on 
February 20, 2000.  The SOC states that the RO assigned an 
effective for TDIU based on the findings in a VA Social and 
Industrial Survey, also dated February 20, 2000.  However, 
the date stamp on the veteran's TDIU claim indicates that it 
was received on February 2, 2000, and this is the effective 
date that the RO assigned for TDIU.  

However, an explicit application for TDIU benefits is not the 
only method by which a claim for that benefit is recognized.  
In a decision entered by the United States Court of Appeals 
for the Federal Circuit in May 2001, it was determined that 
once a veteran submits evidence of a medical disability and 
makes a claim for the highest possible rating, and 
additionally submits evidence of unemployability, the 
requirement of 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" is met and that the VA must 
consider whether the veteran is entitled to TDIU.  See 
Roberson v. Principi, 251 F.3d. 1378 (Fed. Cir. 2001); see 
also VAOPGCPREC 12-2001 (July 6, 2001).

Given the holding in Roberson, the Board must examine the 
record to determine whether an informal claim for TDIU 
benefits existed prior to February 2, 2000.  If such a claim 
is found, and the veteran otherwise meets the requirements 
for a TDIU award, that may serve as a basis for assigning an 
earlier effective date, either from the date of receipt of 
that claim, or as much as one year prior to that claim 
(depending on what the evidence showed during that one year 
period).  

The Board finds that an informal claim, as contemplated in 
Roberson, was filed on June 8, 1998.  On that day, the 
veteran filed claims for increased ratings for his service-
connected generalized anxiety disorder, and hypertension.  
His claim was accompanied by an April 1998 report from Jose 
O. Fernandez Cuevas, M.D.  Dr. Cuevas stated that he had been 
treating the veteran for psychiatric symptoms, and that the 
veteran was "not capable to engage in working activities on 
a continuous and uninterrupted basis."  

Given the foregoing, an informal claim for TDIU is deemed to 
have been received on June 8, 1998.  See 38 C.F.R. 
§§ 3.1(r), 3.400(o)(2) (2004).  In addition, as the veteran 
was not furnished with an "application" by the RO following 
receipt of the informal claim, the informal TDIU claim 
remained in open status until TDIU was granted in November 
2000.  See e.g., Isenhart v. Derwinski, 3 Vet. App. 177, 180 
(1992).  Under the circumstances, the veteran may be eligible 
to receive an effective date as early as June 8, 1997, if it 
is factually ascertainable that the criteria for TDIU were 
met as of that date.  See 38 U.S.C.A. § 5110(a) and (b)(2); 
38 C.F.R. § 3.400(o)(1) and (2).

The question now before the Board is whether the evidence 
supports the assignment of a TDIU rating prior to February 2, 
2000.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more service-connected disabilities, at 
least one must be rated at 40 percent or more and the 
combined rating must be 70 percent or more.  38 C.F.R. § 
4.16(a).  An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. § 4.16(b).  

With regard to the veteran's disabilities, the Board notes 
that in a decision, dated in November 1998, the RO denied a 
claim for an increased rating for the veteran's service-
connected generalized anxiety disorder (evaluated as 50 
percent disabling), granted a claim for an increased rating 
for service-connected hypertension (to the extent that it 
increased the evaluation for this disability to 10 percent), 
and granted a claim for service connection for residuals of a 
cerebrovascular accident (evaluated as 30 percent disabling).  
His combined rating was 70 percent.  The effective dates for 
the aforementioned ratings were all June 8, 1998.

The Board finds that the evidence establishes that the 
criteria for TDIU were met as of June 8, 1998.  As previously 
stated, the veteran's claim for an increased rating was filed 
June 8, 1998.  His combined rating as of that time was 70 
percent.  See 38 C.F.R. § 4.25 (2004); RO's November 1998 
decision.  He therefore met the schedular criteria for TDIU 
at that time.  The evidence also shows that the veteran had 
not worked for many years, and that he was unable to secure 
or follow a substantially gainful occupation.  See 38 C.F.R. 
§ 4.16(a).  Specifically, records from the SSA, received in 
June 2000, show that the SSA determined that the veteran was 
disabled as of March 8, 1976 due to severe schizophrenia 
(there is no evidence that the veteran has been employed 
since his separation from service).  In addition, a VA metal 
disorder examination report, dated in August 1998, show that 
the veteran's Axis I diagnosis was generalized anxiety 
disorder.  He was noted to be taking three medications for 
control of his symptoms.  An August 1998 VA heart examination 
report contains a diagnosis of hypertensive cardiovascular 
disease.  In summary, the Board finds that the criteria for 
TDIU are met as of June 8, 1998.  



ORDER

A TDIU rating June 8, 1998, and no earlier, is granted, 
subject to provisions governing the payment of monetary 
benefits.


	                        
____________________________________________
	C. W. SYMANSKI
			Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


